SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2011 Commission file number0-7818 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2032782 (State or jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 230 West Main Street, P.O. Box 491, Ionia, Michigan48846 (Address of principal executive offices) (616) 527-5820 (Registrant's telephone number, including area code) NONE Former name, address and fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YESoNOo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or smaller reporting company. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, no par value Class Outstanding at May 6, 2011 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES INDEX Number(s) PART I - Financial Information Item 1. Condensed Consolidated Statements of Financial Condition March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations Three-month periods ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows Three-month periods ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Shareholders' Equity Three-month periods ended March 31, 2011 and 2010 6 Notes to Interim Condensed Consolidated Financial Statements 7-51 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 52-82 Item 3. Quantitative and Qualitative Disclosures about Market Risk 83 Item 4. Controls and Procedures 83 PART II - Other Information Item 1A Risk Factors 84 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 84 Item 3b. Defaults Upon Senior Securities 84 Item 6. Exhibits 84-85 Discussions and statements in this report that are not statements of historical fact, including, without limitation, statements that include terms such as “will,” “may,” “should,” “believe,” “expect,” “forecast,” “anticipate,” “estimate,” “project,” “intend,” “likely,” “optimistic” and “plan,” and statements about future or projected financial and operating results, plans, projections, objectives, expectations, and intentions and other statements that are not historical facts, are forward-looking statements. Forward-looking statements include, but are not limited to, descriptions of plans and objectives for future operations, products or services; projections of our future revenue, earnings or other measures of economic performance; forecasts of credit losses and other asset quality trends; predictions as to our Bank’s ability to maintain certain regulatory capital standards; our expectation that we will have sufficient cash on hand to meet expected obligations during 2011; and descriptions of steps we may take to improve our capital position. These forward-looking statements express our current expectations, forecasts of future events, or long-term goals and, by their nature, are subject to assumptions, risks, and uncertainties.Although we believe that the expectations, forecasts, and goals reflected in these forward-looking statements are reasonable, actual results could differ materially for a variety of reasons, including, among others: · our ability to successfully raise new equity capital through a public offering of our common stock, effect a conversion of our outstanding preferred stock held by the U.S. Treasury into our common stock, and otherwise implement our capital restoration plan; · the failure of assumptions underlying the establishment of and provisions made to our allowance for loan losses; · the timing and pace of an economic recovery in Michigan and the United States in general, including regional and local real estate markets; · the ability of our Bank to remain well-capitalized; · the failure of assumptions underlying our estimate of probable incurred losses from vehicle service contract payment plan counterparty contingencies, including our assumptions regarding future cancellations of vehicle service contracts, the value to us of collateral that may be available to recover funds due from our counterparties, and our ability to enforce the contractual obligations of our counterparties to pay amounts owing to us; 1 Index · further adverse developments in the vehicle service contract industry, whose recent turmoil has increased the credit risk and reputation risk for our subsidiary, Mepco Finance Corporation; · potential limitations on our ability to access and rely on wholesale funding sources; · the risk that sales of our common stock could trigger a reduction in the amount of net operating loss carryforwards that we may be able to utilize for income tax purposes; · the continued services of our management team, particularly as we work through our asset quality issues and the implementation of our capital restoration plan; · implementation of the recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act or other new legislation, which may have significant effects on us and the financial services industry, the exact nature and extent of which cannot be determined at this time; and · the risk that our common stock may be delisted from the Nasdaq Global Select Market. This list provides examples of factors that could affect the results described by forward-looking statements contained in this report, but the list is not intended to be all inclusive.The risk factors disclosed in Part I – Item A of our Annual Report on Form 10-K for the year ended December31, 2010, as updated by any new or modified risk factors disclosed in Part II – Item 1A of any subsequently filed Quarterly Report on Form 10-Q, include all known risks our management believes could materially affect the results described by forward-looking statements in this report.However, those risks may not be the only risks we face.Our results of operations, cash flows, financial position, and prospects could also be materially and adversely affected by additional factors that are not presently known to us, that we currently consider to be immaterial, or that develop after the date of this report.We cannot assure you that our future results will meet expectations. While we believe the forward-looking statements in this report are reasonable, you should not place undue reliance on any forward-looking statement. In addition, these statements speak only as of the date made. We do not undertake, and expressly disclaim, any obligation to update or alter any statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. 2 Index Part I - Item 1. INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition March 31, December 31, (unaudited) Assets (In thousands, except share amounts) Cash and due from banks $ $ Interest bearing deposits Cash and Cash Equivalents Trading securities 32 Securities available for sale Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale, carried at fair value Loans Commercial Mortgage Installment Payment plan receivables Total Loans Allowance for loan losses ) ) Net Loans Other real estate and repossessed assets Property and equipment, net Bank-owned life insurance Other intangibles Capitalized mortgage loan servicing rights Prepaid FDIC deposit insurance assessment Vehicle service contract counterparty receivables, net Accrued income and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-interest bearing $ $ Savings and NOW Retail time Brokered time Total Deposits Other borrowings Subordinated debentures Vehicle service contract counterparty payables Accrued expenses and other liabilities Total Liabilities Shareholders' Equity Preferred stock, no par value, 200,000 shares authorized; 74,426 shares issued and outstanding at March 31, 2011 and December 31, 2010; per share liquidation preference: $1,049 at March 31, 2011 and $1,036 at December 31, 2010 Common stock, no par value–authorized: 500,000,000 shares at March 31, 2011 and December 31, 2010; issued and outstanding: 8,123,969 shares at March 31, 2011 and 7,860,483 shares at December 31, 2010 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to interim condensed consolidated financial statements (unaudited) 3 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended March 31, (unaudited) Interest Income (In thousands, except per share data) Interest and fees on loans $ $ Interest on securities Taxable Tax-exempt Other investments Total Interest Income Interest Expense Deposits Other borrowings Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges on deposit accounts Net gains (losses) on assets Mortgage loans Securities Other than temporary loss on securities available for sale Total impairment loss ) ) Loss recognized in other comprehensive income - Net impairment loss recognized in earnings ) ) Interchange income Mortgage loan servicing Title insurance fees Other Total Non-interest Income Non-interest Expense Compensation and employee benefits Loan and collection Occupancy, net Vehicle service contract counterparty contingencies Data processing Furniture, fixtures and equipment Net losses on other real estate and repossessed assets FDIC deposit insurance Credit card and bank service fees Communications Legal and professional fees Advertising Costs related to unfunded lending commitments 95 56 Other Total Non-interest Expense Loss Before Income Tax ) ) Income tax benefit (8
